ASe 8:17-cv-00278-CJC-DFM Document 372 Filed 11/20/19 Page 1of3 Page ID #:5819

 

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

SOUTHERN DIVISION

FERMIN VINCENT VALENZUELA,

Plaintiff,

Vv.

CITY OF ANAHEIM, et ai.,

Defendants.

 

VINCENT VALENZUELA and
XIMENA VALENZUELA by and
through their guardian PATRICIA
GONZALEZ,
Plaintiffs,
v.

CITY OF ANAHEIM, et al.,

Defendants.

 

Case No.: SACV 17-00278-CJC (DFMx),
consolidated with
SACV 17-02094-CJC (DFMx)

PHASE II VERDICT FORM

 
Cake 8:17-cv-00278-CJC-DFM Document 372 Filed 11/20/19 Page 2of3 Page ID #:5820

10

ll

12

13

14

17

18

19

20

21

22

23

24

25

26

27

28

 

 

VERDICT FORM

We, the jury in the above-entitled case, find the following verdict on the questions

submitted to us:

QUESTION 1:

What are Fermin Vincent Valenzuela Junior’s survival damages for his loss of life

and for his pre-death pain and suffering?

Loss of life: $ 3. GM Ihep

Pre-death pain and suffering: $ G M,;) | io gs

Proceed to Question 2.

QUESTION 2:

What are Vincent Valenzuela’s damages for the past and future loss of Fermin
Vincent Valenzuela Junior’s love, companionship, comfort, care, assistance, protection,

affection, society, moral support, training, and guidance?
5 1.3 Me | ko?

Proceed to Question 3.

 
10

11

12

13

14

15

16

17

19

20

21

22

23

24

25

26

27

28

LL

 

se 8:17-cv-00278-CJC-DFM Document 372 Filed 11/20/19 Page 3 0f3 Page ID #:5821

QUESTION 3:

What are Ximena Valenzuela’s damages for the past and future loss of Fermin
Vincent Valenzuela Junior’s love, companionship, comfort, care, assistance, protection,

affection, society, moral support, training, and guidance?

¢ 1-¥ Millaw

Please sign and date this form, and then return it to the Court.

Dated: ov ZO [

q

Signed:

( Prgsiding Jurorp—

  

 

 
